Judgment, Supreme Court, New York County (Ira Beal, J.), rendered February 9, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, *163criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to three concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. Defendant’s agency defense was clearly disproved by the credible evidence, which included defendant’s statement at the outset of the transaction that he and his codefendant were “working.”
Defendant’s challenge to the court’s agency charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge was sufficient to cover the factual scenarios presented by either the People’s evidence or defendant’s testimony.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Rosenberger, J. P., Andrias, Wallach, Rubin and Buckley, JJ.